Citation Nr: 9924987	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tendinitis of the 
knee joints with patellofemoral syndrome.

2.  Entitlement to service connection for bilateral shoulder 
pain secondary to bursitis.

3.  Entitlement to service connection for tendinitis of the 
elbows.

4.  The propriety of the initial 20 percent rating assigned 
for temporomandibular joint syndrome with teeth misalignment 
and chronic facial pain.

5.  The propriety of the initial 10 percent rating assigned 
for chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1982 to July 1995.

In November 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, denied, in 
relevant part, the veteran's claims for service connection 
for tendinitis of the knee joints with patellofemoral 
syndrome, bilateral shoulder pain secondary to bursitis, and 
tendinitis of the elbows.  The RO granted his claims for 
service connection for temporomandibular joint (TMJ) syndrome 
with teeth misalignment and chronic facial pain (and assigned 
a 20 percent rating) and chronic low back strain (and 
assigned a 10 percent rating, effective from July 16, 1995, 
the day after the date of his discharge from service.  He 
appealed to the Board of Veterans' Appeals (Board), 
requesting service connection for the bilateral knee, 
shoulder, and elbow disorders, and higher ratings for the TMJ 
syndrome and chronic low back strain.  In December 1997, the 
veteran testified at a hearing conducted by the undersigned 
traveling Member of the Board at the RO (i.e., a Travel Board 
hearing).  During the Travel Board hearing, he submitted 
additional evidence and waived his right to have it initially 
considered by the RO.  See 38 C.F.R. § 20.1304 (1998).  

In October 1998, the Board remanded his claims to the RO to 
clarify whether he wanted a hearing before a local hearing 
officer at the RO.  However, when contacted in November 1998, 
he indicated that he did not want the hearing, noting that 
his Travel Board hearing was sufficient.  Consequently, the 
RO returned his case to the Board for further appellate 
consideration.

Although both the RO and the Board (when earlier remanding 
the case) styled the issues concerning the TMJ syndrome and 
chronic low back strain as involving claims for increased 
ratings (IRs), the Board has recharacterized these issues, 
instead, as involving the propriety of the initial ratings 
assigned, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals) in 
the recently-issued case Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


FINDINGS OF FACT

1.  There is absolutely no medical evidence of record linking 
the veteran's current bilateral knee, shoulder, and elbow 
disorders to his service in the military, including the 
physical training in connection therewith.

2.  Since service, the veteran's TMJ syndrome has been 
manifested by range of motion on articulation of his TMJ to 
30 millimeters.

3.  Since service, the veteran's chronic low back strain has 
been manifested by overall moderate limitation of motion of 
the lumbar spine caused by pain and localized tenderness due 
to spasms in the paravertebral muscles; there is no clinical 
evidence of arthritis or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral knee, 
shoulder, and elbow disorders are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  As the assignment of an initial 20 percent rating for TMJ 
syndrome with teeth misalignment and chronic facial pain was 
appropriate, the criteria for a higher rating have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic 
Codes 9904, 9905 (1998).

3.  The criteria for an initial 20 percent rating for chronic 
low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disorders of 
the Knees, Shoulders, and Elbows

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Certain conditions, 
including arthritis, will be presumed to have been incurred 
in service if manifested to a compensable degree within a 
prescribed period of time after service-which is one year 
for arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

However, a preliminary determination that must be made in 
this case is whether the claims for service connection are 
"well grounded."  A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Initially, the Board acknowledges that some of the veteran's 
service medical records (SMRs) are not available for 
consideration in his appeal, and this is not due to anything 
that he did or failed to do.  According to an October 1996 
inter-office memorandum from the RO, several attempts were 
made to obtain his SMRs, including contacting the Commandant 
of the U.S. Marines Corps in Quantico, Virginia, and a 
military records repository (Service Medical Records Center) 
located in St. Louis, Missouri.  The RO's attempts to obtain 
the SMRs were to no avail, although the veteran has submitted 
copies of the service medical records in his possession.  The 
Board finds that the sufficient efforts have been expended by 
the RO in attempting to obtain the veteran's service medical 
records.  Moreover, the Board finds that the absence of 
veteran's remaining service medical records is not 
dispositive of the service connection claims.  Here, the 
claims are not well grounded not because of the absence of 
some of the veteran's service medical records, but because 
there is absolutely no competent medical evidence 
demonstrating that he had chronic knee, shoulder, or elbow 
disorders in service, or otherwise linking any of his current 
disorders to his service in the military.

A VA physician who examined the veteran in March 1996 
diagnosed, among other conditions:  a) tendinitis of the knee 
joints with patellofemoral syndrome; b) bilateral shoulder 
pain secondary to bursitis; and c) tendinitis of the elbows 
with a history of a calcium deposit in the left elbow and a 
dislocation injury involving the right elbow.  Consequently, 
the veteran clearly has disorders affecting his knees, 
shoulders, and elbows, and this point is not at issue.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
available service medical records also shown that the veteran 
experienced trapezius (shoulder) muscle spasm in service, 
seemingly, in connection with his back problems.  However, 
there simply is no competent medical evidence or opinion 
demonstrating that he had a chronic knee, shoulder, or elbow 
condition in service, or otherwise linking any of the current 
diagnoses to his service in the military; thus, his claims 
for service connection are not plausible.  See Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.  

Although the veteran alleged during his December 1997 
hearing, and in various written statements that he submitted 
at other times during the course of his appeal, that his 
bilateral knee, shoulder, and elbow disorders were caused by 
very rigorous physical training during service as a Marine 
(specifically, constant running, marching, standing on watch 
duty, etc., all while wearing "combat boots," and having to 
do push-ups, pull-ups, curls, and other types of heavy 
lifting, etc.), he does not have the medical expertise or 
training to give a competent opinion on the determinative 
issue of causation-to link the current problems with his 
knees, shoulders, and elbows to his in-service experiences.  
Therefore, even accepting as credible his assertions that he 
experienced problems during service with his knees, 
shoulders, and elbows, his allegations as to a nexus between 
the problems in service and the current disorders have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, 1 Vet. App. at 81).  The Board emphasizes 
that medical evidence, and not just allegations, must support 
a well-grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  Inasmuch as there is no such evidence in 
this case, the claims are not plausible and, therefore, are 
not well grounded.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for the bilateral knee, shoulder, and 
elbow disorders are well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board notes that, during his hearing, the veteran 
indicated that he had received relevant treatment since 
service from a "Dr. Heath," who the veteran had been trying 
to track down and whose residence had changed to somewhere in 
Virginia, and from another doctor whose name the veteran 
could not remember and whose practice is located somewhere in 
Elgin, Illinois.  However, when questioned further about the 
alleged treatment (by the undersigned Member of the Board), 
the veteran indicated that he did not have any additional 
information to provide to locate either of these doctors, so 
there is nothing more than can be done at present.

The RO denied the veteran's claims essentially on the same 
premise as the Board-as not well grounded.  The RO also 
notified him in the March 1997 Statement of the Case (SOC) of 
the requirement to submit well-grounded claims.  Clearly 
then, he is not prejudiced by the Board's decision to deny 
his claims on this same basis.  See Bernard v. Brown, 
4 Vet. App. 384, 392-93 (1994).  Also, the Board views its 
(and the RO's) discussion as sufficient to inform him of the 
type of evidence that is necessary to make his claims well 
grounded and warrant full consideration on the merits.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, 
the VA has met its "duty to inform" him of the evidence 
necessary to support his claims for service connection.  
See 38 U.S.C.A. § 5103(a).






II.  The Propriety of the Initial Evaluations Assigned for 
TMJ Syndrome and Chronic Low Back Strain

Unlike the claims for service connection, the Board finds 
that the veteran's claims for higher ratings for his TMJ 
syndrome and chronic low back strain are "plausible" and, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a veteran submits well-grounded claims, VA must 
assist him in developing the facts pertinent to his claims.  
Id.  The Board is satisfied that all relevant evidence has 
been obtained concerning these claims and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If the 
disability at issue is musculoskeletal in nature or origin, 
then VA may, in addition to applying the regular schedular 
criteria, consider granting a higher rating for functional 
impairment caused by pain, limited or excess movement, 
weakness, excess fatigability, or incoordination-assuming 
these factors are not already contemplated by the governing 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
his entire medical history and circumstances.  See 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown (7 Vet. App. 55, 58 
(1994))-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings for his TMJ syndrome and chronic low back strain, the 
Francisco holding does not apply; rather, the VA must assess 
his level of disability from the date of his initial 
application for service connection and determine whether his 
level of disability warrants the assignment of different 
ratings at different times over the life span of his claim-a 
practice known as "staged rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial ratings, or include a discussion of 
whether a "staged rating" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this case to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) addressing these concerns.  This 
is because the claims file reflects consideration of 
additional evidence in light of the applicable rating 
criteria at various times during the course of the appeal.  
When service connection was established for the TMJ syndrome 
and chronic low back strain in the RO's November 1996 
decision, and the 20 percent and 10 percent ratings assigned, 
respectively, the decision included consideration of all of 
the evidence available at that time.  On the subsequent 
occasion that the RO considered additional evidence submitted 
in support of the veteran's claims, the RO thereafter issued 
an SSOC in July 1997 discussing the evidence and the findings 
pertaining to it.  (The veteran  waived his right to have the 
evidence he later submitted directly to the Board, during his 
December 1997 hearing, initially considered by the RO.)  
Thus, the RO effectively has considered the appropriateness 
of the initial ratings that it assigned under the applicable 
rating criteria in conjunction with the submission of the 
additional evidence before it at various times during the 
pendency of the appeal.  The Board considers that to have 
been tantamount to a determination of whether a "staged 
rating" for the disabilities (either/both) was appropriate; 
consequently, the Board finds that another remand of this 
appeal for that purpose would not be productive, as it would 
not produce a markedly different analysis on the RO's part, 
or give rise to markedly different arguments on the veteran's 
part.  Therefore, the Board will proceed with the 
adjudication of his claims on the merits.

(a) TMJ Syndrome with Teeth Misalignment and Chronic Facial 
Pain

The Board does not have to consider the criteria that 
formerly governed the evaluation of dental and oral 
conditions, including TMJ syndrome and its associated 
residuals, because the regulations pertaining to such 
conditions were amended on February 17, 1994, which was prior 
to the veteran filing his claim for compensation benefits in 
January 1996.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (where the court held that VA must consider both 
the former and revised criteria governing a claim only when 
the applicable laws/regulations change after the claim has 
been filed, but before completion of the appeal, absent a 
contrary intent of Congress/the Secretary of VA).

The veteran currently has a 20 percent rating for his TMJ 
syndrome and associated residuals (misaligned teeth and 
chronic facial pain) pursuant to 38 C.F.R. § 4.150, Code 
9905.  Under this code, a 20 percent rating is warranted if 
there is limitation of motion of the inter-incisal range, on 
articulation of the TMJ, from 21 to 30 mm; a 30 percent 
rating requires limitation of motion from 11 to 20 mm, and a 
40 percent rating requires limitation of motion from 0 to 10 
mm.

The veteran alleges that he cannot fully close his mouth, 
which makes it difficult to eat a sandwich, etc.  However, 
the report of a dental examination that he underwent during 
service, in November 1994, indicates that he had range of 
motion (ROM) on articulation of his TMJ to 30 mm, which, 
under Code 9905, correctly correlates to the 20 percent 
rating he received for his dental disability from the RO.  He 
believes, nonetheless, that he is entitled to a higher rating 
because of the extent of his pain (and painful motion), and 
because his dentists have recommended that he get braces to 
correct his overbite (Class III malocclusion with open 
anterior occlusion).

A VA dentist who examined the veteran in March 1996 confirmed 
these problems and the need for orthodontic treatment to 
correct them.  The examiner also attributed the extraction of 
tooth number 3 during service to the subsequent misalignment 
of the veteran's neighboring teeth and resulting exacerbation 
of his malocclusion.  However, that notwithstanding, there 
simply is no legal basis to assign a rating higher than 
20 percent because the occlusal problem, even if "severe," 
which the evidence suggest it is, cannot be rated higher than 
20 percent under Code 9904-for displacement due to malunion 
of the mandible (lower jaw bone)-since this is the highest 
rating that can be assigned under this code.  The evaluation 
derived under Code 9904, in turn, is dependent upon the range 
of motion of the TMJ, which, as discussed above, is an 
insufficient basis for a rating higher than 20 percent.  The 
evaluation derived under Code 9904 also is based on the 
relative loss of masticatory function, but, again, even if 
severe, does not entitle the veteran to a rating higher than 
he currently has.  Conversely, there has been no indication 
of complete nonunion of the mandible, as opposed to malunion 
of it, to warrant a higher rating under Code 9903, or 
evidence of a loss of the mandible that might warrant a 
higher rating under Codes 9901 or 9902, or osteomyelitis that 
might warrant a higher rating under Code 9900.

Since the 20 percent rating represents the maximum level of 
disability associated with the TMJ syndrome and associated 
residuals since the grant of service connection, there is no 
basis for assigning a "staged rating" pursuant to 
Fenderson.

As the present severity of the veteran's TMJ syndrome is most 
commensurate with the 20 percent rating, this is the rating 
that must be assigned.  See 38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a higher rating, 
so the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(b) Chronic Low Back Strain

The veteran currently has a 10 percent rating for his low 
back strain under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
for "slight" limitation of motion.  A 20 percent rating 
requires "moderate" limitation of motion, and a 40 percent 
rating, which is the maximum rating that can be assigned 
under this code, requires "severe" limitation of motion

The veteran injured his low back during service reportedly 
while trying to lift some heavy items from the trunk of a 
car.  He received treatment on several occasions after the 
incident for complaints of low back pain (LBP) and limitation 
of motion ("stiffness") due to the pain.  There was no 
clinical evidence of sciatic neuropathy or radiculopathy.  
His doctors diagnosed low back strain.  He alleges that he 
has continued to experience pain, painful motion, and 
limitation of motion (LOM) in his low back since the injury 
in service.

When evaluated by VA for compensation purposes in March 1996, 
the examiner indicated that he did not then have the claims 
file; however, the reported history pertaining to the back is 
consistent with that reflected in the available service 
medical records, then the only other medical evidence of 
record, and the veteran's subjective complaints.  During the 
examination, the veteran had forward flexion of his low back 
to 75 degrees; backward extension to 15 degrees; lateral 
flexion to 20 degrees-to both the right and left sides; and 
lateral rotation to 15 degrees-also to the right and left 
sides.  Although the extent of the limitation of motion in 
his low back on forward flexion was only "slight," it was 
more significant (approximately "moderate") in all of the 
other directions tested-backward extension, lateral flexion, 
and lateral rotation. The VA physician confirmed that the 
limitation of motion in the veteran's low back is caused by 
pain and localized tenderness due to spasms in the 
paravertebral muscles.  

On the basis of the foregoing, the Board finds that the 
veteran's low back disorder results in disability comparable 
to overall moderate limitation of motion, thereby warranting 
a 20 percent rating on this basis.  However, considering the 
objective evidence of functional loss resulting from pain and 
muscle spasm of record, he is not shown to suffer from, or 
from disability comparable to, "severe" limitation of 
motion so as to warrant a 40 percent rating under Code 5292.  
Likewise, there is no basis for assignment of more than a 20 
percent evaluation under any other potentially applicable 
diagnostic code.  

Alternately, the veteran's disability may be evaluated under 
Diagnostic Code 5295, which is specifically designated to 
evaluate a low back strain.  Under that code, a 20 percent 
rating requires evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position..  On the basis of the evidence noted 
above, the Board finds that a 20 percent evaluation also 
would be assignable if the veteran's disability were 
evaluated, alternately, under Diagnostic Code 5295. However, 
the next higher, 40 percent evaluation also requires medical 
evidence of severe listing of his whole spine to the opposite 
side; a positive Goldwhwaite's sign; marked limitation of 
forward bending in the standing position; loss of lateral 
motion with osteo-arthritic changes; or 
narrowing/irregularity of joint space; or some of the above 
with abnormal mobility on forced motion.  There is no medical 
evidence of record demonstrating that these + VA examiner did 
not indicate the presence of any of these criteria to support 
a rating higher than 20 percent.  X-rays taken of the low 
back were negative for signs of osteo-arthritic changes, so, 
aside from not meeting this requirement under Code 5295, the 
veteran also would not be entitled to consideration of a 
higher rating under Codes 5003 and 5010, which specifically 
pertain to arthritis due to trauma.

The VA examiner also indicated that the pain in the veteran's 
low back is not centralized, but rather, radiates into his 
upper back and right scrotal and groin area.  The veteran's 
personal acupuncturist made similar comments in an October 
1997 statement that the veteran submitted during his Travel 
Board hearing at the RO.  The acupuncturist noted that he had 
treated the veteran for this during the years since service, 
with two different techniques, but with little to no 
improvement in his pain.  The 20 percent rating, however, 
compensates the veteran for the extent of functional loss 
shown to result from his pain and muscle spasm; hence, a 
higher evaluation on that basis simply is not warranted.  The 
records also show the RO granted service connection and 
assigned separate ratings to compensate him for the 
functional impairment he has in those other areas of his 
body.  Therefore, the Board cannot increase the rating for 
his low back strain on the basis of the impairment he has in 
those other areas without violating the VA's prohibition 
against "pyramiding" of disabilities because he would be 
receiving additional compensation for the 
"same manifestation" under different diagnostic codes.  See 
38 C.F.R. § 4.14.  There has been no indication, on the other 
hand, of intervertebral disc syndrome (IDS), specific to the 
low back, which would warrant application of Code 5293, so he 
is not entitled to a rating higher than 20 percent under that 
code either.

Since the 20 percent rating represents the maximum level of 
disability associated with the low back strain since the 
grant of service connection, there is no basis for assigning 
a "staged rating" pursuant to Fenderson.

As the present severity of the veteran's low back strain is 
most commensurate with the 20 percent rating, this is the 
rating that must be assigned.  See 38 C.F.R. § 4.7.  The 
preponderance of the evidence is against a higher rating, 
so the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(c) Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes 
that there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected 
conditions.  In this regard, the Board notes that there has 
been no showing that his disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

As evidence of well-grounded claims has not been submitted, 
service connection for bilateral knee, shoulder, and elbow 
disorders is denied.

As the initial 20 percent rating for the TMJ syndrome with 
teeth misalignment and chronic facial pain was appropriate, 
the claim for a higher rating is denied.

An initial 20 percent rating for the chronic low back strain 
is granted, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

